Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17 and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 17 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/05/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Turner on 05/05/2022.
The application has been amended as follows: 

1. (Currently Amended) A wall mount towel bar assembly comprising:
a wall mount bracket adapted to be mounted to a planar surface;
a threaded shaft supported upon the wall mount bracket for rotation relative to the wall mount bracket;
a sleeve in threaded engagement with the threaded shaft with a sleeve aperture formed through the sleeve; and
a bar received for translation through the sleeve aperture, whereby rotation of the threaded shaft in a first rotary direction locks the bar in the sleeve to maintain a position of the bar within the sleeve, and rotation of the threaded shaft in a second rotary direction that is opposite than the first rotary direction unlocks the bar in the sleeve to allow the bar to extend through the sleeve 

14. (Currently Amended) The wall mount towel bar assembly of claim 1 further
comprising:
a second wall mount bracket adapted to be mounted to the planar surface;
a second threaded shaft supported upon the second wall mount bracket for
rotation relative to the second wall mount bracket; and
a second sleeve in threaded engagement with the second threaded shaft with an aperture formed therein to receive the bar for translation in the second sleeve, whereby rotation of the second threaded shaft locks the bar in the second sleeve to maintain a position of the bar within the second sleeve.



15.  (Currently Amended) A method of installing [[the]] a wall mount towel bar assembly 
providing a wall mount bracket adapted to be mounted to a planar surface;
providing a threaded shaft supported upon the wall mount bracket for rotation relative to the wall mount bracket;
providing a sleeve in threaded engagement with the threaded shaft with a sleeve aperture formed through the sleeve; and
providing a bar received for translation through the sleeve aperture, whereby rotation of the threaded shaft in a first rotary direction locks the bar in the sleeve to maintain a position of the bar within the sleeve, and rotation of the threaded shaft in a second rotary direction that is opposite than the first rotary direction unlocks the bar in the sleeve to allow the bar to extend through the sleeve and permit linear adjustment of the bar in a range of positions relative to the sleeve for adjustability of a position of the bar relative to the wall mount bracket, the threaded shaft and the sleeve;
wherein the wall mount bracket is a first wall mount bracket;
wherein the sleeve is a first sleeve;
wherein the threaded shaft is a first threaded shaft;
providing a second wall mount bracket adapted to be mounted to the planar surface;
providing a second threaded shaft supported upon the second wall mount bracket for rotation relative to the second wall mount bracket; and
providing a second sleeve in threaded engagement with the second threaded shaft with an aperture formed therein to receive the bar for translation in the second sleeve, whereby rotation of the second threaded shaft locks the bar in the second sleeve to maintain a position of the bar within the second sleeve;
mounting the first wall mount bracket and the second wall mount bracket to a wall;
installing a pair of collars upon the first wall mount bracket and the second wall mount bracket;
translating the bar within the first sleeve and the second sleeve that are supported upon the pair of collars to a selected position; 
tightening the first threaded shaft between the first sleeve and a corresponding first collar from the pair of collars; and
tightening the second threaded shaft between the second sleeve and a corresponding second collar from the pair of collars to retain the selected position of the bar relative to the first sleeve and the second sleeve.

16. (Currently Amended) [[A]] The method of further comprising the steps of:
loosening the first threaded shaft and the second threaded shaft;
translating the bar to another selected position; and
tightening the first threaded shaft and the second threaded shaft.

17. (Currently Amended) A method of installing [[the]] a wall mount towel bar assembly the steps of:
providing a wall mount bracket adapted to be mounted to a planar surface;
providing a threaded shaft supported upon the wall mount bracket for rotation relative to the wall mount bracket;
providing a sleeve in threaded engagement with the threaded shaft with a sleeve aperture formed through the sleeve; and
providing a bar received for translation through the sleeve aperture, whereby rotation of the threaded shaft in a first rotary direction locks the bar in the sleeve to maintain a position of the bar within the sleeve, and rotation of the threaded shaft in a second rotary direction that is opposite than the first rotary direction unlocks the bar in the sleeve to allow the bar to extend through the sleeve and permit linear adjustment of the bar in a range of positions relative to the sleeve for adjustability of a position of the bar relative to the wall mount bracket, the threaded shaft and the sleeve;

mounting the wall mount bracket to a wall;
installing a collar upon the wall mount bracket;
translating the bar within the sleeve that is supported upon the collar, to a selected position; and
tightening a post between the sleeve and the collar to retain the selected position of the bar relative to the sleeve.

18. (Currently Amended) [[A]] The method of further comprising the steps of:
loosening the post;
translating the bar to another selected position; and
tightening the post. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Examiner, Art Unit 3631                                                                                                                                                                                             
/JONATHAN LIU/           Supervisory Patent Examiner, Art Unit 3631